OPINION BY
BATES, J.,
DISSENTING . . . {Printed in Vol. 2)
1. The laws of Indiana Territory, except local statutes vesting special rights, are not in force in Michigan Territory:
a. The act of Congress dividing Indiana Territory prohibits the exercise of the government of Indiana Territory in Michigan Territory, hence prohibits the exercise of that authority through its laws.
*318b. The Ordinance of 1787 provides for a temporary government, and for temporary laws, hence laws adopted in one district cannot extend to other districts.
1. The common law is in force in Michigan Territory and with the laws adopted by the governor and judges of Michigan constitutes a code sufficiently ample for a temporary government.